DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 17 May 2019, where:
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
3.	Information disclosure statements (IDS) were submitted on 20 May 2019, 24 July 2019, 27 December 2019, 14 April 2020, 07 May 2020, 17 September 2020, 09 December 2020, 16 February 2021, and two (2) IDS submitted on 29 June 2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference “131” of Fig. 1.
Reference “660” of Fig. 6.
References “811”, “830”, and “840” of Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 
Claim Rejections - 35 U.S.C. § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 12, 13, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12, ll. 2, recites “one or more possible values,” in which the term “possible” is indefinite, and accordingly, fails to particularly point out and distinctly claim the subject matter with the inventor or a joint inventor regards as the invention. 
Claim 12, ll. 4-5, recites “a respective score that indicates how suitable is the transcoder” is a relative term which renders the claim indefinite. The term "indicates how suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12, ll. 5, recites “all possible values of all fields,” in which the term “all possible” renders “values of all fields,” indefinite, and accordingly, fails to particularly point out and distinctly claim the subject matter with the inventor or a joint inventor regards as the invention.
Claim 20, ll. 2, recites “one or more possible values,” in which the term “possible” is indefinite, and accordingly, fails to particularly point out and distinctly claim the subject matter with the inventor or a joint inventor regards as the invention. 
Claim 20, ll. 4-5, recites “a respective score that indicates how suitable is the transcoder” is a relative term which renders the claim indefinite. The term "indicates how suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20, ll. 5, recites “all possible values of all fields,” in which the term “all possible” renders “values of all fields,” indefinite, and accordingly, fails to particularly point out and distinctly claim the subject matter with the inventor or a joint inventor regards as the invention.
Claim 13 depends directly or indirectly from claim 12, and is rejected as depending from a rejected claim; further, the claim fails to cure the deficiencies of claim 12.
Claim Rejections - 35 U.S.C. § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite generating an inference based on a feature vector. 
Claim 1 recites:
A method comprising:
receiving a plurality of signatures . . . ;
generating a feature map that associates a field name and a field type with one or more transcoders;
receiving a plurality of tuples . . . ;
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders . . . , and
storing said encoded feature of at least one transcoder of the respective one or more transcoders into a respective distinct location within a same feature vector;
generating an inference based on the same feature vector;
wherein the method is performed by one or more computers.
Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant claim recites a method, which falls under the four categories of Section 101. The claim is directed to generating a feature map, retrieving a transcoder that is stored in a feature vector, and generating an inference based on the feature vector.
The limitation of “generating a feature map that associates a field name and a field type with one or more transcoders”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “” language, “generating” in the context of this claim encompasses the user manually creating a feature map having a field name and a field type associated with a transcoder. Similarly, the limitation of “using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computers” language, “using” in the context of this claim encompasses the user using a lookup key to mentally locating an indexed transcoder. Also similarly, the limitation of “generating an inference”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computers” language, “generating an inference” in the context of this claim encompasses the user mentally guessing or estimating a likelihood based on the same feature vector. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong 2A of Step 2 of the analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using “one or more computers” to perform both the generating and using steps. The “on or more computers” in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of “receiving” and “storing” are not susceptible to performance in the mind, and are additional elements. However, the additional steps of “receiving” and “storing” amount to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform both the “generating” and “using” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites:
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
receiving a plurality of signatures . . . ;
generating a feature map that associates a field name and a field type with one or more transcoders;
receiving a plurality of tuples . . . ;
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders . . . , and
storing said encoded feature of at least one transcoder of the respective one or more transcoders . . . ;
generating an inference based on the same feature vector;
wherein the method is performed by one or more computers.
Claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant claim recites an apparatus, which falls under the four categories of Section 101. The claim is directed to generating a feature map, retrieving a transcoder that is stored in a feature vector, and generating an inference based on the feature vector.
The limitation of “generating a feature map that associates a field name and a field type with one or more transcoders”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” and “one or more non-transitory computer-readable media storing instructions,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “generating” in the context of this claim encompasses the user manually creating a feature map having a field name and a field type associated with a transcoder. Similarly, the limitation of “using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computers” language, “using” in the context of this claim encompasses the user using a lookup key to mentally locating an indexed transcoder. Also similarly, the limitation of “generating an inference”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computers” language and “one or more non-transitory computer-readable media storing instructions” language, the step of “generating an inference” in the context of this claim encompasses the user mentally guessing or estimating a likelihood based on the same feature vector. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong 2A of Step 2 of the analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using “one or more computers” or “one or more non-transitory computer-readable media storing instructions” to perform both the generating and using steps. The “one or more computers” or “one or more non-transitory computer-readable media storing instructions” in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of “receiving” and “storing” are not susceptible to performance in the mind, and are additional elements. However, the additional steps of “receiving” and “storing” amount to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform both the “generating” and “using” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
10.	Claims 2-17 do not include language that would preclude the steps of generating and using, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “method of claim 1 wherein receiving the plurality of tuples comprises parsing a textual log message.” The limitation of “parsing”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “parsing” in the context of this claim encompasses the user manually dividing a textual log message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 3 recites the “method of claim 1 wherein generating the inference comprises: detecting that the plurality of tuples is anomalous, and/or applying a trained machine learning model to the same feature vector.” The limitation of “detecting”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “detecting” in the context of this claim encompasses the user manually determining the plurality of tuples is anomalous. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The alternative step of “applying” is not susceptible to performance in the mind, and is an additional element. However, the additional step of “applying” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the alternative “applying” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 recites the “method of claim 1 wherein said encoded feature consists essentially of one or more numbers.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claim 5 recites the “method of claim 1 wherein the feature map references: a transcoder that encodes a categorical feature as an integer ordinal, a transcoder that encodes a feature as a numeric hash code, and/or a transcoder that dereferences a file path or a universal resource identifier (URI) to retrieve an object to encode.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “method of claim 1 wherein said storing said encoded feature of a first tuple of the plurality of tuples into the same feature vector occurs before receiving a second tuple of the plurality of tuples.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “occurs before receiving” is not susceptible to performance in the mind, and is an additional element. However, the additional step of “occurs before receiving” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the “occurs before receiving” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 recites the “method of claim 1 further comprising a transcoder of said one or more transcoders generating and adding a synthetic tuple into the plurality of tuples.” The limitation of “generating and adding”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “generating and adding” in the context of this claim encompasses the user manually modifying the plurality of tuples. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 8 recites the “method of claim 7 wherein: a subsequent transcoder generates a subsequent encoded feature from the synthetic tuple; the subsequent encoded feature is stored into the same feature vector at a distinct location that is not said respective distinct location.” The limitation of “generates”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “generates” in the context of this claim encompasses the user manually creating a subsequent encoded feature as defined by a subsequent transcoder. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “stored” is not susceptible to performance in the mind, and is an additional element. However, the additional step of “stored” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the “stored” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites the “method of claim 1 wherein the same feature vector comprises distinct locations for fields that the plurality of tuples do not have.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites the “method of claim 1 wherein: said plurality of tuples is a first plurality of tuples that has a first signature that has a first field; a second plurality of tuples has a second signature that has a second field that has a same name and a same type as said first field; the method further comprises encoding the second field into same said respective distinct location within a second feature vector.” As clarifying the substance of elements of “said plurality of tuples,” the claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “encoding” is not susceptible to performance in the mind, and is an additional element. However, the additional step of “encoding” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the “encoding” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 recites the “method of claim 1 wherein said at least one transcoder is selected from said one or more transcoders based on a size of said same feature vector.” The limitation of “selected”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “selected” in the context of this claim encompasses the user manually selecting based on a threshold of a size of a feature vector. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 12 recites the “method of claim 1 wherein: each field of the plurality of signatures comprises one or more possible values; for a particular field name and a particular field type, the feature map associates each transcoder of said one or more transcoders with a respective score that indicates how suitable is the transcoder for encoding all possible values of all fields that have the particular field name and the particular field type; said at least one transcoder is selected from said one or more transcoders based on the respective score.” The limitation of “associates . . . with a respective score”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “associates . . . with a respective score” in the context of this claim encompasses the user manually selecting a score in view of transcoder input / output effectiveness (or fit). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 13 recites the “method of claim 12 wherein said respective scores are stored into a distinct location within said same feature vector.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “stored” is not susceptible to performance in the mind, and is an additional element. However, the additional step of “stored” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the “stored” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 recites the “method of claim 1 wherein: said at least one transcoder comprises a first transcoder that generates a first encoded feature from the field value of the tuple and a second transcoder that generates a second encoded feature from the field value of the tuple; storing said encoded feature comprises storing the first encoded feature into a first distinct location and storing the second encoded feature into a second distinct location within the same feature vector.” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “generates a first encoded feature”, “generates a second encoded feature”, “storing said encoded feature”, and “storing the second encoded feature” are not susceptible to performance in the mind, and is an additional element. However, the respective additional steps of “generates” and “storing” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the respective “generates” and “storing” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 recites the “method of claim 1 wherein: the plurality of tuples has a particular signature of the plurality of signatures; the method further comprises using an identifier of the particular signature as a lookup key into a signature dictionary to retrieve said respective one or more transcoders for each field of the particular signature.” The limitation of “using an identifier . . . to retrieve said respective one or more transcoders”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “using an identifier . . . to retrieve said respective one or more transcoders” in the context of this claim encompasses the user manually selecting a transcoder using the identifier. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 16 recites the “method of claim 1 wherein: each transcoder of said one or more transcoders generates a value that has a respective size; said at least one transcoder is selected from said one or more transcoders based on the respective size.” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of “each transcoder . . . generates a value”, and “selected” are not susceptible to performance in the mind, and is an additional element. However, the respective additional steps of “each transcoder . . . generates a value”, and “selected” amounts to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the respective “each transcoder . . . generates a value”, and “selected” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 recites the “method of claim 1 wherein: the plurality of tuples comprises a first tuple and a second tuple; the method further comprises concurrently performing: a first transcoder encoding the first tuple into a first encoded feature and a second transcoder encoding the second tuple into a second encoded feature, and/or storing the first encoded feature into a first location within said same feature vector and storing the second encoded feature into a second location within said same feature vector.” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The respective steps of “encoding”, and “storing”, are not susceptible to performance in the mind, and is an additional element. However, the respective additional steps of “encoding”, and “storing”, amount to no more than mere instructions to apply the exception using a generic computer component. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to perform the respective “encoding”, and “storing”, steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
11.	Claims 19 and 20 do not include language that would preclude the steps of generating and using of claim 18 from practically being performed in the human mind, nor with respect to the individual claims.
Claim 19 recites the “one or more non-transitory computer-readable media of claim 18 wherein the instructions further cause a transcoder of said one or more transcoders generating and adding a synthetic tuple into the plurality of tuples.” 
The limitation of “generating and adding”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “generating and adding” in the context of this claim encompasses the user manually modifying the plurality of tuples. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 20 recites the “one or more non-transitory computer-readable media of claim 18 wherein: each field of the plurality of signatures comprises one or more possible values; for a particular field name and a particular field type, the feature map associates each transcoder of said one or more transcoders with a respective score that indicates how suitable is the transcoder for encoding all possible values of all fields that have the particular field name and the particular field type; said at least one transcoder is selected from said one or more transcoders based on the respective score.” The limitation of “associates . . . with a respective score”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, “associates . . . with a respective score” in the context of this claim encompasses the user manually selecting a score in view of transcoder input / output effectiveness (or fit). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-6, 9-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200045049 to Apostolopoulos et al. [hereinafter Apostolopoulos], in view of US Published Application 20200118043 to Venkataramani et al. [hereinafter Venkataramani], and US Published Application 20140279747 to Strassner [hereinafter Strassner].
Regarding claim 1, Apostolopoulos teaches [a] method (Apostolopoulos ¶ 0268) comprising:
receiving a plurality of signatures, wherein each signature has a plurality of fields, wherein each field has a name and a type (Apostolopoulos ¶ 0063 teaches with raw input data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). The system divides this raw data into blocks ( e.g., buckets of data, each associated with a specific time frame, etc.), and parses the raw data to produce timestamped events; Apostolopoulos ¶ 0239 teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge. The indexer may acquire a raw data stream (e.g., data) from its source (e.g., data source 1806), break it into blocks (e.g., 64K blocks of data), and/or annotate each block with metadata keys. After the data has been input, the data can be parsed. This can include, for example, identifying event boundaries, identifying event timestamps (or creating them if they don't exist), masking sensitive event data (such as credit card or social security numbers), applying custom metadata to incoming events, and/or the like. Accordingly, the raw access data may be data broken into individual events including access data. The parsed data (also referred to as "events") may be written to a data store, such as an index or data store 1814 (that is, the indexer is receiving a plurality of signatures, wherein each signature has a plurality of fields, wherein each field has a name and a type));
generating a feature map (Apostolopoulos ¶ 0131 teaches data model is a hierarchically structured search time mapping of semantic knowledge about one or more datasets. It encodes the domain knowledge necessary to build a variety of specialized searches of those datasets (that is, generating a feature map)) that associates a field name and a field type with one or more transcoders (Apostolopoulos ¶ 0093 teaches [d]uring operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers. Forwarders 204 can also perform operations on the data before forwarding, including removing extraneous data, detecting timestamps in the data, parsing data, indexing data, routing data based on criteria relating to the data being routed, and/or performing other data transformations (that is, a transcoder effects transformations, which associates a field name and a field type with one or more transcoders);
[Examiner note: Applicant’s specification recites “Domain knowledge injection into the features is done through modules called transcoders which encapsulate application-specific heuristics, data transformations, and encoding strategies.” (Specification-as-filed ¶ 0022). In this manner, the broadest reasonable interpretation of “transcoder” covers the teachings of Apostolopoulos, which teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge. (Apostolopoulos ¶ 0239)]);
receiving a plurality of tuples, wherein each tuple has a field type, a field name, and a field value (Apostolopoulos ¶ 0099 teaches a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields (that is, receiving a plurality of tuples). These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type (that is, source type is wherein each tuple has a field type) related to the data block. A host field may contain a value (that is, the value of the host field is wherein each tuple has a . . . field value) identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data (that is, a particular source type label is wherein each tuple has . . . a field name));
* * *
generating an inference based on the same feature vector (Apostolopoulos ¶ 0263 teaches the model generator 1826 can provide a function that can convert latent factors associated with an entity and a resource to a single value (real valued number) that predicts an extent of association between an entity and resource (that is, generating an inference), and as such, whether an access is suspicious or valid (probability an access is valid) (that is, generating an inference based on the same feature vector));
wherein the method is performed by one or more computers (see Apostolopoulos ¶ 0091).
Though Apostolopoulos teaches the features of domain knowledge insertion, or transcoding, Apostolopoulos, however, does not explicitly teach -
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders that each generate a respective encoded feature from the field value of the tuple, and
storing said encoded feature of at least one transcoder of the respective one or more transcoders into a respective distinct location within a same feature vector;
* * *
But Venkataramani teaches -
* * *
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map (Venkataramani ¶ 0030 teaches other features may be used to identify the set of support images (that is, the other features using the field name and field type of the tuple). Some non-limiting examples of the other features (that is, tuple) include age of the patient 102, gender of the patient 102, electronic medical record (EMR) information corresponding to the patient 102, demography, and the like; Venkataramani ¶ 0035 teaches the memory augmented domain adaptation platform 114 aids in the generation of an output by the machine-learnt model 106 based at least on the set of features and/or set of masks corresponding to the set of support images (that is, using the field name and field type of the tuple as a lookup key into the feature map)) to retrieve respective one or more transcoders (Venkataramani, Fig. 1 teaches memory augmented domain adaptation (that is, transcoding) (Examiner annotations in text block):

    PNG
    media_image1.png
    740
    1179
    media_image1.png
    Greyscale

Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image (that is, lookup key) to identify the set of support images from the images stored in the memory unit 118 (that is, to retrieve respective one or more transcoders)) that each generate a respective encoded feature from the field value of the tuple (Venkataramani ¶ 0035 teaches the output may be a binary value. However, if the machine-learnt model 106 is configured to segment the input image, the output may be an image corresponding to the segmented region(s) of interest (that is, the binary value and/or the segment are such that each generate a respective encoded feature from the field value of the tuple)), and
storing said encoded feature of at least one transcoder of the respective one or more transcoders into a respective distinct location within a same feature vector (Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image to identify the set of support images from the images stored in the memory unit 118 (that is, to query the memory is relating to storing said encoded feature of at least one transcoder of the respective one or more transcoders). It may be noted that the set of support images is a subset of the images corresponding to the target domain (that is, “corresponding” is a respective distinct location within a same feature vector); Venkataramani ¶ 0048 teaches a support context vector augmentation may be used to compute the features corresponding to the set of support images. (that is, a respective distinct location within a same feature vector));
* * *
Apostolopoulos and Venkataramani are from the same or similar filed of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continuous learning to adapt features to a domain. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Apostolopoulos pertaining to domain knowledge encoding with the memory retrieval and storage of domain knowledge insertion of Venkataramani. 
The motivation for doing so is to desirable that an algorithm/technique trained using data corresponding to a source domain adapts to a new target domain using as few samples as possible. (Venkataramani ¶ 0003).
Though Apostolopoulos and Venkataramani teaches the features of encoding domain knowledge to a search to improve their searches, including data parsing, the combination of Apostolopoulos and Venkataramani, however, does not explicitly teach that parsed data is “a tuple”.
But Strassner teaches that a dependency tuple may be an example of the output of parsing the request to form the dependency list . . . . [A] tuple defines dependencies between the data requested, the protocols to be used (that is, transcoders) the operations to be used to pre-process and/or post-process the data, and storage of the data before or after it is sent (that is, a plurality of tuples) (Strassner ¶ 0158).
[Examiner note: the plain and ordinary meaning of “a tuple” is an ordered collection of objects, or sequences, such as lists, which may be provided by parser outputs, which covers the teachings of Strassner as set out above. Further, Applicant’s specification recites “Tuples 170 may be generated by a parser (not shown) from one message (not shown). In an embodiment, computer 100 hosts the parser. In an embodiment, computer 100 receives tuples 170 already parsed (Specification-as-filed ¶ 0034)].
Apostolopoulos, Venkataramani, and Strassner are from the same or similar field of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continuous learning to adapt features to a domain. Strassner teaches a management entity collects data for entities utilizing a set of protocols selected using knowledge defined by one or more data models in a data model list derived from an information model of the communications system. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Apostolopoulos and Venkataramani pertaining to domain knowledge encoding using the memory retrieval and storage of domain knowledge insertion of Venkataramani with the tuple form of Strassner. 
Regarding claim 2, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above in detail.
Apostolopoulos teaches -
wherein receiving the plurality of tuples comprises parsing a textual log message (Apostolopoulos ¶ 0098 teaches a forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data (that is, the log file includes a textual log message); Apostolopoulos ¶ 0099 teaches parsing and index of the host, and identify the tuple).
Regarding claim 3, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Apostolopoulos teaches -
wherein generating the inference comprises:
detecting that the plurality of tuples is anomalous (Apostolopoulos ¶ 0229 teaches the data analysis tool 1810 can utilize access data and access rules to train a machine learning model that can detect or predict suspicious access of resources 
[Examiner note: the “detecting that the plurality of tuples is anomalous” occurs upon the output of the “inference”, and the “anomalous” detection is not limited to a first hand assessment of the “plurality of tuples”]), and/or applying a trained machine learning model to the same feature vector.
Regarding claim 4, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Venkataramani teaches -
wherein said encoded feature consists essentially of one or more numbers (Venkataramani, Fig. 3, teaches memory augmented domain adaptation (Examiner annotation in text boxes): 

    PNG
    media_image2.png
    418
    757
    media_image2.png
    Greyscale

Venkataramani ¶ 0055 teaches the memory augmented domain adaptation platform 114 computes one or more features 304 (that is, to “compute” is the encoded feature consists essentially of one or more numbers) corresponding to the input image 302; see also Venkataramani ¶ 0061 teaches computation of the set of support images S(Ik) 306).
Regarding claim 5, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above. 
Venkataramani teaches -
wherein the feature map references:
a transcoder that encodes a categorical feature as an integer ordinal (Venkataramani ¶ 0054 teaches [o]nce the machine-learnt model 106 is deployed in a new target domain, the exemplary memory augmented domain adaptation platform 114 is configured to adapt (that is, the “adaptation” is a transcoder that encodes) the machine-learnt model 106 to the target domain using a relatively small set of support images; Venkataramani ¶ 0047 teaches [t]he set of support images is used by machine-learnt model 106 to provide a context for the prediction (that is, a categorical feature) as opposed to using only the input image; further Venkataramani ¶ 0061 teaches [f]or a given image Ik, the set of support images S(Ik) 306 is computed as [an integer ordinal of equation (4))),
a transcoder that encodes a feature as a numeric hash code, and/or
a transcoder that dereferences a file path or a universal resource identifier (URI) to retrieve an object to encode.
Regarding claim 6, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above. 
wherein said storing said encoded feature of a first tuple of the plurality of tuples into the same feature vector occurs before receiving a second tuple of the plurality of tuples (Venkataramani ¶ 0058 teaches a memory unit M such as the memory unit 118 is provided (that is, storing). The memory unit M 118 is defined by a matrix TNxFt, where F, is a feature length representing the texture features (that is, a feature vector) and a matrix GNxFs, where Fs is a feature length representing the shape features; Examiner notes that memory operations include “first-in first-out queue”, in which [a] data structure from which entries are removed in the same order that they were added.”1 A person of ordinary skill in the art would have known the desirability of storing data before receiving subsequent data (that is, said storing said encoded feature of a first tuple of the plurality of tuples into the same feature vector occurs before receiving a second tuple of the plurality of tuples)).
Regarding claim 9, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Venkataramani teaches -
wherein the same feature vector comprises distinct locations for fields that the plurality of tuples do not have (Venkataramani ¶ 0048 teaches example, a support context vector augmentation may be used to compute the features corresponding to the set of support images (that is, the support context vector augmentation are fields that the plurality of tuples do not have); Venkataramani ¶ 0055 teaches the memory augmented domain adaptation platform 114 computes one or more features 304 corresponding to the input image 302. These features (that is, the same feature vector comprises distinct locations for fields) include texture features, shape features, and/or other features (that is, augmentation is the same feature vector comprises distinct locations for fields that the plurality of tuples do not have)).
Regarding claim 10 the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Strassner teaches -
said plurality of tuples is a first plurality of tuples that has a first signature that has a first field (Strassner, Fig. 6b-2, teaches (Examiner annotation in dashed-boxes) which teaches a dependency tuple:

    PNG
    media_image3.png
    431
    373
    media_image3.png
    Greyscale

With respect to Fig. 6b-2, Strassner ¶ 0158 teaches [a] first line (i.e., the first group of four statements) represents the dependencies between the type of data to be collected and the protocol(s) to be used. Since the dependencies are from the type of data to the set of protocols, the subscripting shows just the protocols. Furthermore, only the first protocol is mandatory, since it is required to use a protocol to retrieve data of any type (that is, the said plurality of tuples is a first plurality of tuples that has a first signature that has a first field); 
a second plurality of tuples has a second signature that has a second field that has a same name and a same type as said first field (Strassner ¶ 0160 teaches second line defines the dependencies (that is, to define the dependencies is a same name and a same type as said first field) between the protocol(s) used and the type(s) of data being collected, the pre-processing method(s) used, the post-processing method(s) used, and any associated storage requirements (that is, a second plurality of tuples has a second signature that has a second field that has a same name and a same type as said first field));
the method further comprises encoding the second field into same said respective distinct location within a second feature vector (Strassner ¶ ¶ 0110 teaches the protocol constrains the type of data, in that the protocol (1) may need to be able to support the data structures (that is, same said respective distinct location within a second feature vector) that are used by the data to be collected, and (2) the protocol may need to be semantically compatible with the use of the data (that is, the encoding the second field into same said respective distinct location with a second feature vector)).
Regarding claim 11, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Strassner teaches -
wherein said at least one transcoder is selected from said one or more transcoders (Strassner ¶ 0254 teaches example embodiment uses a combination of a manual classifier augmented with various types of machine learning (e.g., for determining starting and ending positions for each argument that is associated with a verb), enabling supplemental linguistic information to be combined (that is, at least one transcoder is selected from said one or more transcoders)) based on a size of said same feature vector (Strassner ¶ 0287 teaches a [deterministic acyclic finite state automatom] is a data structure that (typically) represents a set of strings, and enables query operations to efficiently test whether a given string belongs to the data structure in time proportional to its length (that is based on a size of said same feature vector)).
Regarding claim 12, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above. 
Venkataramani teaches -
each field of the plurality of signatures comprises one or more possible values (Apostolopoulos ¶ 0063 teaches with raw input data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). The system divides this raw data into blocks ( e.g., buckets of data, each associated with a specific time frame, etc.), and parses the raw data to produce timestamped events; Apostolopoulos ¶ 0239 teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge. The indexer may acquire a raw data stream (e.g., data) from its source (e.g., data source 1806), break it into blocks (e.g., 64K blocks of data), and/or annotate each block with metadata keys. After the data has been input, the data can be parsed. This can include, for example, identifying event boundaries, identifying event timestamps (or creating them if they don't exist), masking sensitive event data (such as credit card or social security numbers), applying custom metadata to incoming events, and/or the like. Accordingly, the raw access data may be data broken into individual events including access data. The parsed data (also referred to as "events") may be written to a data store, such as an index or data store 1814 (that is, each field of the plurality of signatures comprises one or more possible values));
for a particular field name and a particular field type, the feature map associates each transcoder of said one or more transcoders with a respective score that indicates how suitable is the transcoder for encoding all possible values of all fields that have the particular field name and the particular field type (Apostolopoulos ¶ 0226 teaches [i]n operation, pre-defined access rules are applied to a preprocessed access graph, that includes observed access data, to generate access scores that indicate an extent of relatedness of an entity-resource pair (that is, resources are transcoders such that the feature map associates each transcoder of said one or more transcoders with a respective score) . . . . Such access scores can then be used to train a machine learning model that can be used to predict suspicious access to resources; Apostolopoulos ¶ 0246 teaches [g]enerally, and as described in more detail below, properties can be used by the rules engine to generate an access score for a link or association of an entity-resource pair (that is, the properties are for encoding all possible values of all fields that have the particular field name and the particular field type). Properties can be obtained or identified in any manner such that the appropriate properties can be appended to the access graph. For example, various properties may be stored in a data store, such as data store 1814 or an external data store, and referenced or looked up ( e.g., via an entity, resource, or access identifier) to facilitate generation of the access graph);
said at least one transcoder is selected from said one or more transcoders based on the respective score (Apostolopoulos ¶ 0253 teaches the access scores, the rules engine 1824 can generate an access score graph. An access score graph refers to a graph that represents access scores for corresponding entity-resource pairs. In this regard, applying a set of rules to an access graph facilitates the conversion of a preprocessed access graph that includes properties to an access score graph that includes access scores indicating relationships between entities and resources (that is, said at least one transcoder is selected from said one or more transcoders based on the respective score)).
Regarding claim 13, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 12, as described above.
Apostolopoulos teaches -
wherein said respective scores are stored into a distinct location within said same feature vector (Apostolopoulos ¶ 0248 teaches [a]ccess rules, or rules, generally refer to rules that reference access data, such as entities, resources, accesses, and/or properties associated therewith and utilize the access data to produce an access score; Apostolopoulos ¶ 0250 teaches [a]ccess rules can be referenced for use in determining access scores. In some cases, access rules may be hard coded. In other cases, access rules may be accessible, for example, via a data store (that is, said respective scores are stored into a distinct location within said same feature vector)).
Regarding claim 14, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above. 
Apostolopoulos teaches -
said at least one transcoder comprises a first transcoder that generates a first encoded feature from the field value of the tuple and a second transcoder that generates a second encoded feature from the field value of the tuple (Apostolopoulos ¶ 0093 teaches [d]uring operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers. Forwarders 204 can also perform operations on the data before forwarding, including removing extraneous data, detecting timestamps in the data, parsing data, indexing data, routing data based on criteria relating to the data being routed, and/or performing other data transformations (that is, a transcoder effects transformations, which at least one transcoder comprises a first transcoder that generates a first encoded feature from the field value of the tuple and a second transcoder that generates a second encoded feature from the field value of the tuple);
* * *
Venkataramani teaches -
storing said encoded feature comprises storing the first encoded feature into a first distinct location and storing the second encoded feature into a second distinct location within the same feature vector (Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image to identify the set of support images from the images stored in the memory unit 118 (that is, to query the memory is relating to storing said encoded feature comprises storing the first encoded feature into a first distinct location and storing the second encoded feature into a second distinct location within the same feature vector). It may be noted that the set of support images is a subset of the images corresponding to the target domain (that is, “corresponding” is a respective distinct location within a same feature vector); Venkataramani ¶ 0048 teaches a support context vector augmentation may be used to compute the features corresponding to the set of support images. (that is, a respective distinct location within a same feature vector)).
Regarding claim 15, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Venkataramani teaches -
the plurality of tuples has a particular signature of the plurality of signatures (Venkataramani ¶ 0034 teaches the memory augmented domain adaptation platform 114 is configured to augment an input to the machine-learnt model 106 with the set of support images. In particular, the memory augmented domain adaptation platform 114 is configured to compute a set of features and/or a set of masks corresponding to the set of support images and provide the set of features and/or set of masks as additional input to the machine-learnt model 106 to adapt the machine learnt model 106 to the target domain. 
[Examiner note: neither “particular signature” nor “particular” are defined by the specification; for purposes of examination, Examiner construes the term “particular” as simply designating “a signature” of the plurality of signatures]);
the method further comprises using an identifier of the particular signature as a lookup key into a signature dictionary to retrieve said respective one or more transcoders for each field of the particular signature (Venkataramani ¶ 0045 teaches one or more features corresponding to the input image are computed, by the memory augmented domain adaptation platform 114. . . . [S]ome non-limiting examples of the shape features include contour-based features, features derived from dictionary-based approaches (that is, an identifier of the particular signature as a lookup key into a signature dictionary), moments, shape representations such as area, tangent angles, contour curvature, shape transform domain features such as Fourier transforms, and the like).
Regarding claim 16, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Strassner teaches -
each transcoder of said one or more transcoders generates a value that has a respective size (Strassner ¶ 0287 teaches a [deterministic acyclic finite state automatom] is a data structure that (typically) represents a set of strings, and enables query operations to efficiently test whether a given string belongs to the data structure in time proportional to its length (that is each transcoder of said one or more transcoders generates a value that has a respective size));
said at least one transcoder is selected from said one or more transcoders based on the respective size (Strassner ¶ 0254 teaches example embodiment uses a combination of a manual classifier augmented with various types of machine learning (e.g., for determining starting and ending positions for each argument that is associated with a verb), enabling supplemental linguistic information to be combined (that is, said at least one transcoder is selected from said one or more transcoders based on the respective size)).
Regarding claim 17, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Strassner teaches -
the plurality of tuples comprises a first tuple and a second tuple (Strassner, Fig. 6b-2 teaches (Examiner annotations in dashed-boxes):

    PNG
    media_image4.png
    865
    763
    media_image4.png
    Greyscale

In reference to Fig. 6b-2, Strassner ¶ 0158 teaches a dependency tuple may be an example of the output of parsing the request to form the dependency list . . . . [A] tuple defines dependencies between the data requested, the protocols to be used (that is, transcoders) the operations to be used to pre-process and/or post-process the data, and storage of the data before or after it is sent (that is, a plurality of tuples));
* * *
Venkataramani teaches -
the method further comprises concurrently performing:
* * *
and/or storing the first encoded feature into a first location within said same feature vector and storing the second encoded feature into a second location within said same feature vector (Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image to identify the set of support images from the images stored in the memory unit 118 (that is, to query the memory is relating to storing said encoded feature comprises storing the first encoded feature into a first distinct location and storing the second encoded feature into a second distinct location within the same feature vector). It may be noted that the set of support images is a subset of the images corresponding to the target domain (that is, “corresponding” is a respective distinct location within a same feature vector); Venkataramani ¶ 0048 teaches a support context vector augmentation may be used to compute the features corresponding to the set of support images. (that is, a respective distinct location within a same feature vector)).
Regarding claim 18, Apostolopoulos teaches [o]ne or more non-transitory computer-readable media (Apostolopoulos ¶ 0240 teaches “medium for the storage of data thereon. For example, data store 1814 may include non-transitory computer-readable medium) storing instructions that, when executed by one or more processors (Apostolopoulos ¶ 0273 teaches instructions embodied in memory, formatted to be executed by one or more general or application-specific computer processors), cause:
receiving a plurality of signatures, wherein each signature has a plurality of fields, wherein each field has a name and a type (Apostolopoulos ¶ 0063 teaches with raw input data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). The system divides this raw data into blocks ( e.g., buckets of data, each associated with a specific time frame, etc.), and parses the raw data to produce timestamped events; Apostolopoulos ¶ 0239 teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge. The indexer may acquire a raw data stream (e.g., data) from its source (e.g., data source 1806), break it into blocks (e.g., 64K blocks of data), and/or annotate each block with metadata keys. After the data has been input, the data can be parsed. This can include, for example, identifying event boundaries, identifying event timestamps (or creating them if they don't exist), masking sensitive event data (such as credit card or social security numbers), applying custom metadata to incoming events, and/or the like. Accordingly, the raw access data may be data broken into individual events including access data. The parsed data (also referred to as "events") may be written to a data store, such as an index or data store 1814 (that is, the indexer is receiving a plurality of signatures, wherein each signature has a plurality of fields, wherein each field has a name and a type));
generating a feature map (Apostolopoulos ¶ 0131 teaches data model is a hierarchically structured search time mapping of semantic knowledge about one or more datasets. It encodes the domain knowledge necessary to build a variety of specialized searches of those datasets (that is, generating a feature map)) that associates a field name and a field type with one or more transcoders (Apostolopoulos ¶ 0093 teaches [d]uring operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers. Forwarders 204 can also perform operations on the data before forwarding, including removing extraneous data, detecting timestamps in the data, parsing data, indexing data, routing data based on criteria relating to the data being routed, and/or performing other data transformations (that is, a transcoder effects transformations, which associates a field name and a field type with one or more transcoders);
[Examiner note: Applicant’s specification recites “Domain knowledge injection into the features is done through modules called transcoders which encapsulate application-specific heuristics, data transformations, and encoding strategies.” (Specification-as-filed ¶ 0022). In this manner, the broadest reasonable interpretation of “transcoder” covers the teachings of Apostolopoulos, which teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge (Apostolopoulos ¶ 0239)]);
receiving a plurality of tuples, wherein each tuple has a field type, a field name, and a field value (Apostolopoulos ¶ 0099 teaches a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields (that is, receiving a plurality of tuples). These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type (that is, source type is wherein each tuple has a field type) related to the data block. A host field may contain a value (that is, the value of the host field is wherein each tuple has a . . . field value) identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data (that is, a particular source type label is wherein each tuple has . . . a field name));
* * *
generating an inference based on the same feature vector (Apostolopoulos ¶ 0263 teaches the model generator 1826 can provide a function that can convert latent factors associated with an entity and a resource to a single value (real valued number) that predicts an extent of association between an entity and resource (that is, generating an inference), and as such, whether an access is suspicious or valid (probability an access is valid) (that is, generating an inference based on the same feature vector));
wherein the method is performed by one or more computers (see Apostolopoulos ¶ 0091).
Though Apostolopoulos teaches the features of domain knowledge insertion, or transcoding, Apostolopoulos, however, does not explicitly teach -
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map to retrieve respective one or more transcoders that each generate a respective encoded feature from the field value of the tuple, and
storing said encoded feature of at least one transcoder of the respective one or more transcoders into a respective distinct location within a same feature vector;
* * *
But Venkataramani teaches -
* * *
for each tuple of the plurality of tuples:
using the field name and field type of the tuple as a lookup key into the feature map (Venkataramani ¶ 0030 teaches other features may be used to identify the set of support images (that is, the other features using the field name and field type of the tuple). Some non-limiting examples of the other features (that is, tuple) include age of the patient 102, gender of the patient 102, electronic medical record (EMR) information corresponding to the patient 102, demography, and the like; Venkataramani ¶ 0035 teaches the memory augmented domain adaptation platform 114 aids in the generation of an output by the machine-learnt model 106 based at least on the set of features and/or set of masks corresponding to the set of support images (that is, using the field name and field type of the tuple as a lookup key into the feature map)) to retrieve respective one or more transcoders (Venkataramani, Fig. 1 teaches memory augmented domain adaptation (that is, transcoding) (Examiner annotations in text block):

    PNG
    media_image1.png
    740
    1179
    media_image1.png
    Greyscale

Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image (that is, lookup key) to identify the set of support images from the images stored in the memory unit 118 (that is, to retrieve respective one or more transcoders)) that each generate a respective encoded feature from the field value of the tuple (Venkataramani ¶ 0035 teaches the output may be a binary value. However, if the machine-learnt model 106 is configured to segment the input image, the output may be an image corresponding to the segmented region(s) of interest (that is, the binary value and/or the segment are such that each generate a respective encoded feature from the field value of the tuple)), and
storing said encoded feature of at least one transcoder of the respective one or more transcoders into a respective distinct location within a same feature vector (Venkataramani ¶ 0046 teaches a set of support images may be identified by the memory augmented domain adaptation platform 114 based on the image features of the input image, as indicated by step 206. In particular, the memory augmented domain adaptation platform 114 is configured to query the memory unit 118 using the image features corresponding to the input image to identify the set of support images from the images stored in the memory unit 118 (that is, to query the memory is relating to storing said encoded feature of at least one transcoder of the respective one or more transcoders). It may be noted that the set of support images is a subset of the images corresponding to the target domain (that is, “corresponding” is a respective distinct location within a same feature vector); Venkataramani ¶ 0048 teaches a support context vector augmentation may be used to compute the features corresponding to the set of support images. (that is, a respective distinct location within a same feature vector));
* * *
Apostolopoulos and Venkataramani are from the same or similar filed of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continuous learning to adapt features to a domain. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Apostolopoulos pertaining to domain knowledge encoding with the memory retrieval and storage of domain knowledge insertion of Venkataramani. 
The motivation for doing so is to desirable that an algorithm/technique trained using data corresponding to a source domain adapts to a new target domain using as few samples as possible. (Venkataramani ¶ 0003).
Though Apostolopoulos and Venkataramani teaches the features of encoding domain knowledge to a search to improve their searches, including data parsing, the combination of Apostolopoulos and Venkataramani, however, does not explicitly teach that parsed data is “a tuple”.
But Strassner teaches that a dependency tuple may be an example of the output of parsing the request to form the dependency list . . . . [A] tuple defines dependencies between the data requested, the protocols to be used (that is, transcoders) the operations to be used to pre-process and/or post-process the data, and storage of the data before or after it is sent (that is, a plurality of tuples) (Strassner ¶ 0158).
[Examiner note: the plain and ordinary meaning of “a tuple” is an ordered collection of objects, or sequences, such as lists, which may be provided by parser outputs, which covers the teachings of Strassner as set out above. Further, Applicant’s specification recites “Tuples 170 may be generated by a parser (not shown) from one message (not shown). In an embodiment, computer 100 hosts the parser. In an embodiment, computer 100 receives tuples 170 already parsed (Specification-as-filed ¶ 0034)].
Apostolopoulos, Venkataramani, and Strassner are from the same or similar field of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continuous learning to adapt features to a domain. Strassner teaches a management entity collects data for entities utilizing a set of protocols selected using knowledge defined by one or more data models in a data model list derived from an information model of the communications system. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Apostolopoulos and Venkataramani pertaining to domain knowledge encoding using the memory retrieval and storage of domain knowledge insertion of Venkataramani with the tuple form of Strassner.
Regarding claim 20, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 18, as described in detail above. 
each field of the plurality of signatures comprises one or more possible values (Apostolopoulos ¶ 0063 teaches with raw input data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). The system divides this raw data into blocks ( e.g., buckets of data, each associated with a specific time frame, etc.), and parses the raw data to produce timestamped events; Apostolopoulos ¶ 0239 teaches the indexer can facilitate taking data from its origin in sources, such as log files and network feeds, to its transformation into searchable events that encapsulate valuable knowledge. The indexer may acquire a raw data stream (e.g., data) from its source (e.g., data source 1806), break it into blocks (e.g., 64K blocks of data), and/or annotate each block with metadata keys. After the data has been input, the data can be parsed. This can include, for example, identifying event boundaries, identifying event timestamps (or creating them if they don't exist), masking sensitive event data (such as credit card or social security numbers), applying custom metadata to incoming events, and/or the like. Accordingly, the raw access data may be data broken into individual events including access data. The parsed data (also referred to as "events") may be written to a data store, such as an index or data store 1814 (that is, each field of the plurality of signatures comprises one or more possible values));
for a particular field name and a particular field type, the feature map associates each transcoder of said one or more transcoders with a respective score that indicates how suitable is the transcoder for encoding all possible values of all fields that have the particular field name and the particular field type (Apostolopoulos ¶ 0226 teaches [i]n operation, pre-defined access rules are applied to a preprocessed access graph, that includes observed access data, to generate access scores that indicate an extent of relatedness of an entity-resource pair (that is, resources are transcoders such that the feature map associates each transcoder of said one or more transcoders with a respective score) . . . . Such access scores can then be used to train a machine learning model that can be used to predict suspicious access to resources; Apostolopoulos ¶ 0246 teaches [g]enerally, and as described in more detail below, properties can be used by the rules engine to generate an access score for a link or association of an entity-resource pair (that is, the properties are for encoding all possible values of all fields that have the particular field name and the particular field type). Properties can be obtained or identified in any manner such that the appropriate properties can be appended to the access graph. For example, various properties may be stored in a data store, such as data store 1814 or an external data store, and referenced or looked up ( e.g., via an entity, resource, or access identifier) to facilitate generation of the access graph);
said at least one transcoder is selected from said one or more transcoders based on the respective score (Apostolopoulos ¶ 0253 teaches the access scores, the rules engine 1824 can generate an access score graph. An access score graph refers to a graph that represents access scores for corresponding entity-resource pairs. In this regard, applying a set of rules to an access graph facilitates the conversion of a preprocessed access graph that includes properties to an access score graph that includes access scores indicating relationships between entities and resources (that is, said at least one transcoder is selected from said one or more transcoders based on the respective score)).
16	Claims 7, 8, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200045049 to Apostolopoulos et al. [hereinafter Apostolopoulos], in view of US Published Application 20200118043 to Venkataramani et al. [hereinafter Venkataramani], US Published Application 20140279747 to Strassner [hereinafter Strassner], and US Published Application 20190066493 to Sohn et al. [hereinafter Sohn].
Regarding claim 7, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 1, as described above.
Though Apostolopoulos, Venkataramani, and Strassner teach the features of domain adaptation (that is, transcoding), the combination of Apostolopoulos and Venkataramani, however, does not explicitly teach -
further comprising a transcoder of said one or more transcoders generating and adding a synthetic tuple into the plurality of tuples.
But Sohn teaches -
further comprising a transcoder of said one or more transcoders generating (Sohn ¶ 0031 teaches the viewpoint synthesizer 100 can generate multiple transformations of the source image 10c including various views of the contents of the source image 10c (that is, such “transformations” are a transcoder of said one or more transcoders generating . . . a synthetic tuple). Thus, the source image 10c can be used to provide labeled training images to the feature extractor 300 having a variety of viewpoints of objects in the source image 10c) and adding a synthetic tuple into the plurality of tuples (Sohn ¶ 0016 teaches feature-space and pixel-space domain adaptations are implemented using semi-supervised learning of a domain adaptation model using unsupervised viewpoint synthesization (that is, a synthetic tuple); Sohn ¶ 0018 teaches the sparse data sets, such as, e.g., labelled web images, can be further leveraged for training the domain adaptation neural network by using unsupervised viewpoint synthesization).
Apostolopoulos, Venkataramani, Strassner, and Sohn are from the same or similar filed of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continues in learning to adapt features to a domain. Strassner teaches a management entity collects data for entities utilizing a set of protocols selected using knowledge defined by one or more data models in a data model list derived from an information model of the communications system. Sohn teaches domain adaptation in which synthesized extracted features are classified using domain adaptation with domain adversarial learning between extracted features. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Apostolopoulos, Venkataramani, and Strassner pertaining to domain knowledge encoding through memory retrieval and storage of domain knowledge insertion via a tuple input with the synthesized domain adaptation (that is, transcoding) of Sohn.
The motivation for doing so is pixel-level and feature-level image transformations are employed to improve training efficiency and object recognition accuracy and speed. (Sohn ¶ 0027).
Regarding claim 8, the combination of Apostolopoulos, Venkataramani, Strassner, and Sohn teaches all of the limitations of claim 7, as described above. 
Sohn teaches - 
a subsequent transcoder generates a subsequent encoded feature from the synthetic tuple (Sohn, Figure 1, teaches viewpoint invariant object recognition by synthesization and domain adaption (Examiner annotations in dashed-blocks):

    PNG
    media_image5.png
    697
    507
    media_image5.png
    Greyscale

Sohn ¶ 0059 teaches adversarial training can be used to train the feature extractor 300. Using adversarial training facilitates unsupervised training, thus reducing the need for large training sets having source and target domain pairs. Thus, a possible structure for the domain adaptation module 520 is, e.g., a domain adversarial neural network (DANN); Sohn ¶ 0028 teaches objects are recognized using a feature extractor 300 which extracts semantic features from images (that is, a subsequent transcoder generates a subsequent encoded feature from the synthetic tuple)). 
the subsequent encoded feature is stored into the same feature vector at a distinct location that is not said respective distinct location (Sohn ¶ 0032 teaches each of the viewpoint synthesizer 100 and the photometric adjustor can be, e.g., stored in a memory or a storage and executed using a processor to generate a variety of images of the objects having different perspectives and lighting; Sohn ¶¶ 0083-84 teaches domain adaptation module 520 can then generate classifications corresponding to vehicle makes and/or modules based on the training from the labeled images of the database 630. Training can be performed concurrently with classification of the capture images, or separately. Training can also be performed continually to constantly improve the accuracy of the object recognition module 500. The classified images can be labeled with labels corresponding to the classifications, such as, e.g., labels for the make and/or model of the vehicle 611 capture by the camera 600 (that is, the subsequent feature is stored into the same feature vector at a distinct location that is not said respective distinct location)
[Examiner notes that memory operations include “first-in first-out queue”, in which [a] data structure from which entries are removed in the same order that they were added.”2 A person of ordinary skill in the art would have known the desirability of storing data in respective distinct locations for use, such as in Sohn for unsupervised training]).
Regarding claim 19, the combination of Apostolopoulos, Venkataramani, and Strassner teaches all of the limitations of claim 18, as described above in detail. 
Though Apostolopoulos, Venkataramani, and Strassner teach the features of domain adaptation (that is, transcoding), the combination of Apostolopoulos and Venkataramani, however, does not explicitly teach -
wherein the instructions further cause a transcoder of said one or more transcoders generating and adding a synthetic tuple into the plurality of tuples.
But Sohn teaches -
wherein the instructions further cause a transcoder of said one or more transcoders generating (Sohn ¶ 0031 teaches the viewpoint synthesizer 100 can generate multiple transformations of the source image 10c including various views of the contents of the source image 10c (that is, such “transformations” are a transcoder of said one or more transcoders generating . . . a synthetic tuple). Thus, the source image 10c can be used to provide labeled training images to the feature extractor 300 having a variety of viewpoints of objects in the source image 10c) and adding a synthetic tuple into the plurality of tuples (Sohn ¶ 0016 teaches feature-space and pixel-space domain adaptations are implemented using semi-supervised learning of a domain adaptation model using unsupervised viewpoint synthesization (that is, a synthetic tuple); Sohn ¶ 0018 teaches the sparse data sets, such as, e.g., labelled web images, can be further leveraged for training the domain adaptation neural network by using unsupervised viewpoint synthesization).
Apostolopoulos, Venkataramani, Strassner, and Sohn are from the same or similar filed of endeavor. Apostolopoulos teaches encoding domain knowledge to a specialized searches. Venkataramani teaches memory augmented continues in learning to adapt features to a domain. Strassner teaches a management entity collects data for entities utilizing a set of protocols selected using knowledge defined by one or more data models in a data model list derived from an information model of the communications system. Sohn teaches domain adaptation in which synthesized extracted features are classified using domain adaptation with domain adversarial learning between extracted features. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Apostolopoulos, Venkataramani, and Strassner pertaining to domain knowledge encoding through memory retrieval and storage of domain knowledge insertion via a tuple input with the synthesized domain adaptation (that is, transcoding) of Sohn.
The motivation for doing so is pixel-level and feature-level image transformations are employed to improve training efficiency and object recognition accuracy and speed. (Sohn ¶ 0027).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Authoritative Dictionary of IEEE Standards Terms at pp. 438-39 (7th ed., 2000) (definition of “first-in, first-out”).
        2 The Authoritative Dictionary of IEEE Standards Terms at pp. 438-39 (7th ed., 2000) (definition of “first-in, first-out”).